DECISION.
Wheeeas, on November 7, 1913, the plaintiffs filed a notice of appeal to the Supreme Court of the United States from the decision rendered by this court in the above-entitled cause on October 17 last sustaining a motion of the defendants to dismiss the present appeal,- the plaintiffs having filed an assignment of errors and a certificate of the secretary of the District Court of Gruayama to show that the bill of costs approved by the lower court in this caso amounts to $7,048.65;
Wi-iereas, in accordance with section 244 of the Judicial Code of the United States of March 3, 1911., appeals may be taken only from final judgments and decrees of this court, and, in accordance with the jurisprudence laid clown by the Supreme Court of the United States in the cases of Wenar v. Jones, Bishop of Porto Rico, 217 U. S., 593, and Harrington v. Holler, 111 U. S., 796, a decision dismissing an appeal because of failure to file the transcript of the record within, the time *1011fixed by law is not a final judgment for the purposes of an appeal to the Supreme Court of the United States;
THEREFORE, in view of section 244 of the said Judicial Code, -of the jurisprudence cited and of the practice followed by this court in cases Nos. 961 and 968, Luis Vilella et al. v. Pablo Vilella et al., wherein appeals were denied on April 1, 1913, the appeal sought to be taken by the plaintiff-appellants from the decision rendered by this court in the present case, ante p. 957, is denied.

Appeal denied.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice MacLeary took no part in this decision.